                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 GEORGE TAYLOR,

                              Plaintiff,
        v.
                                                                           ORDER
 JON LITSCHER, MICHAEL DITTMANN,
                                                                         18-cv-63-jdp
 ROBERT DOYLE, BRITTANY K. HIBMA,
 and MICHAEL STEPHENS,

                              Defendant.


       Plaintiff George Taylor asks me to reconsider an order in my summary judgment

opinion, Dkt. 109, allowing defendants the opportunity to address Taylor’s claims for money

damages against defendants Jon Litscher and Michael Dittmann through additional briefing.

Dkt. 110. Taylor argues that defendants waived their right to address these claims at summary

judgment because they didn’t address them in their initial summary judgment brief, just as

Taylor waived his claims for injunctive relief against Litscher and Dittmann by failing to

respond to the state’s arguments against those claims in his response brief.

       But a court may grant summary judgment on grounds not raised by a party if it gives

the parties notice and an opportunity to respond. Fed. R. Civ. P. 56(f)(2). It is “contrary to the

spirit of the Federal Rules of Civil Procedure for decisions on the merits to be avoided on the

basis of . . . mere technicalities.” Foman v. Davis, 371 U.S. 178, 181 (1962). If Taylor’s claims

cannot survive a fully briefed motion for summary judgment, it would be a waste of the parties’

and the court’s time to allow those claims to proceed to trial, especially when they are the only

federal claims remaining from Taylor’s complaint.
                                      ORDER

     IT IS ORDERED that plaintiff George Taylor’s motion for reconsideration, Dkt. 110,

is DENIED.

     Entered November 12, 2019.

                                       BY THE COURT:

                                       /s/
                                       ________________________________________
                                       JAMES D. PETERSON
                                       District Judge




                                         2
